IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,359



                       EX PARTE JOSE LUIS AGUILAR, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. S-07-3241-CR IN THE 36TH DISTRICT COURT
                        FROM SAN PATRICIO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and indecency with a child and sentenced to two terms of twenty years’ imprisonment.

        Applicant contends that he was denied his right to appeal. On October 7, 2009, we remanded

this application for findings of fact and conclusions of law. On remand, the trial court found that

Applicant filed a pretrial motion to suppress that was denied and that he did not waive his right to

appeal the denial of this motion. The trial court also found that counsel was given the opportunity
                                                                                                       2

to respond but provided no evidence that he advised Applicant on the “meaning and effect of the

judgment rendered by the court, his right to appeal from that judgment, the necessity of giving notice

of appeal and taking other steps to pursue an appeal, as well as expressing his professional judgment

as to possible grounds for appeal and their merit, and delineating advantages and disadvantages of

appeal.” Ex parte Axel, 757 S.W.2d 369, 374 (Tex. Crim. App. 1988). The trial court concluded that

Applicant was denied his right to appeal and recommended that we grant him an out-of-time appeal.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. S-07-3241-CR from the 36th Judicial District Court of

San Patricio County. His out-of-time appeal shall be limited to any issues raised by written pretrial

motion. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: June 9, 2010
Do Not Publish